TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 3, 2017



                                      NO. 03-17-00046-CV


                                Matthew Bialaszewski, Appellant

                                                 v.

                                 Amanda Bialaszewski, Appellee




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s order granting appellee’s petition for bill of review,

signed on November 10, 2016. Having reviewed the record and the parties’ arguments, the

Court holds that there was reversible error in the order. Therefore, the Court reverses the trial

court’s order and arrearage finding and renders judgment denying appellee’s petition for bill of

review. The order challenged by appellee remains in full force and effect. Appellee shall pay all

costs relating to this appeal, both in this Court and the court below.